Willard, Justice.
The fee bill of 1830 provides compensation for services done or. performed in the several courts of law and equity in this state by the officers thereof, or in any proceeding authorized by law. The 18th section (2 R. S., 633) and the 27th section (id, 636) related to the attorney’s costs in the Supreme Court and Court of Common Pleas, and contain the list of items allowable to those officers. Those sections were repealed by the law of. May 14, 1840 (L. of 1840, p. 327, 336, §40), and a different rate of fees was prescribed. The latter act moreover, relates only to services hereafter done or performed, in any court of law in this state, being a court of record. It does not provide for services rendered in summary proceedings before. particular officers. Those proceedings not being required to be conducted by an attorney, have never been supposed to fall within the fee bill, unless the statute, which creates them has specially ■ provided to that effect (See Van Hovenburgh vs. Case, 4 Hill, 541). The 49th section of the Revised Statutes (2 R. S., 516), allows the prevailing party costs in a smnmary proceeding to. recover the possession of land, and provides that “ he may main-' tain an-action for the recovery thereof.” This merely relates to the fees of those officers who are required to perform the services, such as the judge, sheriff^ constable, &c., but does not embrace any compensation to the attorney and counsel, or to either of them. It is not necessary that these costs be taxed; though it is believed, there is no objection to their being taxed.
The taxation must be set aside, and a retaxation ordered.